Citation Nr: 1736497	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-35 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include cervical degenerative disk disease with spinal stenosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1983 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2015.  A transcript of the hearing is associated with the electronic claims files.

In October 2015, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development. 


FINDING OF FACT

The competent and credible evidence of record demonstrates that the Veteran's current cervical spine disorder, degenerative disc disease and osteophyte, status-post spinal fusion cannot be satisfactorily disassociated from his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cervical spine disability, to include degenerative disk disease and osteophyte, status post spinal fusion, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Here, in view of the Board's favorable decisions to grant service connection, any further discussion as to any shortcomings in duties to assist and notify, or regarding whether the Veteran was prejudiced by any such lapses, would serve no useful purpose.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303 (b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303 (d).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303 (b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338  (Fed. Cir. 2013).  Indeed, given that arthritis is such a disease, the Veteran's currently diagnosed osteoarthritis, status post total knee replacement, in both knees, is subject to such regulation.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran contends he is entitled to service connection for a cervical spine disorder.  The Veteran asserts his current cervical spine disorder was a result of injury sustained during a motor vehicle accident (MVA).  See February 2012 statement in support of the case and August 2015 Board hearing transcript, as well as the report of an August 2016 private medical evaluation.   

The Veteran reported that he was involved in the MVA shortly prior to his separation from service.  During the accident, the Veteran reported that his jeep rolled over and he was ejected from the jeep and his arm was pinned under the jeep.  The Veteran reported that he did not receive treatment for any neck problems at that time or at any other time during his period of service.  He stated that his treating neurosurgeon informed him that an MRI report of his cervical spine revealed and an old fracture and that his current condition was result of prior trauma.  The Veteran denied any trauma or injury to his neck since his separation from his period of service.  See May 2016 statement in support of the case. 

Notably, the post-service private treatment records and an April 2016 VA examination report show that the Veteran has current diagnosis of degenerative disc disease and osteophytes, status post discectomy and spinal fusion.  Element (1), a current disability, has been established. 

The Veteran's service treatment records do not show complaints or treatment of neck problems and his spine was evaluated as normal at the time of his April 1984 examination prior to separation from service.  However, the record does contain documents that confirm the Veteran was injured in a MVA when his jeep rolled over in March 1985, but these records only show treatment for his arm.  Given the evidence of MVA injury during his period of service as well as the Veteran's competent and credible lay testimony, the Board finds that element (2) in-service injury, have been shown. 

The remaining question on appeal is whether the competent evidence demonstrates element (3) that the Veteran's current cervical spine disorder is medically related to his in-service injury.  Here, the Board finds that after resolving any doubt in the Veteran's favor, the competent evidence of record does support such a finding.  

The Veteran has submitted private treatment records which show that a MRI of the cervical spine revealed findings of posterior disc osteophytes complex at C5-C6, which necessitated spinal fusion.  In an August 2016 private medical statement, Dr. J.W.E. stated that the MRI evidence of osteophytes complex demonstrated that the Veteran had suffered an injury to his cervical spinal that resulted in traumatic arthritis.  Dr. E. further stated that the impact on the Veteran's spinal canal after he was ejected from the jeep caused increased inflammation in the spinal canal along with strain and sprain of the ligaments and tendons in spine, which resulted in muscle spasms and lead to abnormal biomechanical functioning of the spine.  Dr. E. opined that it was at least as likely as not that the Veteran's current cervical spine disorder was a result of the March 1985 MVA during his period of service.  Dr. E. stated that his medical opinion was based on a review of the medical evidence, including the Veteran's service and post-service treatment records, and the findings from the Veteran's clinical interview, as well as his education, training, and experience in the medical field. . 

The Board has also considered the negative medical nexus opinion provided by the VA examiner in the April 2016 VA examination report.  The VA examiner concluded that it was less likely than not that the Veteran's current cervical spine disorder was incurred during or is otherwise related to his military service.  This medical opinion was based on a review of the claims folder as well as the findings from clinical interview.  

The Board finds that neither of the medical nexus opinions is more probative than the other opinion.  The positive medical opinion and the negative VA medical opinion are each supported by a review of the relevant medical records, a pertinent reported history, clinical findings and a full rationale.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (the most of the probative value of a medical opinion comes from the rationale that the examiner provided in support of his/her medical opinion).  The Board finds that the medical nexus opinions in this case are at least in equipoise. 

In summary, the Board has found that the competent and credible evidence of record demonstrates that the Veteran's current cervical spine disorder, degenerative disc disease and osteophytes, status post discectomy and spinal fusion, cannot be satisfactorily disassociated from his period of active service.  Thus, the Board concludes that there is a reasonable doubt as to whether the Veteran's current cervical spine disorder is related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b) 38 C.F.R. § 3.10.


ORDER

Entitlement to service connection for a cervical spine disability, degenerative disc disease and osteophyte, status post spinal fusion, is granted. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


